Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
Previous rejections based on 35 USC 102 are now withdrawn.
Claim Rejections - 35 USC § 103
Previous rejections based on 35 USC 103 are now withdrawn.
Allowable Subject Matter
Claims 1-12, 21-24, 28-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose or suggest the method as claimed.  Specifically, the prior art fails to teach forming a copper fill material portion an inner sidewall of the metallic adhesion layer, wherein an atomic concentration of copper within the metallic adhesion layer has a minimum at a location that is spaced from an outer sidewall of the metallic adhesion layer and is spaced from an interface with the copper fill material
Regarding claim 10, the prior art fails to disclose or suggest the method as claimed.  Specifically, the prior art fails to teach depositing a copper fill material layer on the metallic adhesion layer wherein a local peak atomic concentration of copper is present within the metallic adhesion layer at a location that is spaced from an outer sidewall of the metallic adhesion layer and is spaced from an interface with the first copper fill material portion.
Regarding claim 28, the prior art fails to disclose or suggest the method as claimed.  Specifically, the prior art fails to teach a local peak of an atomic concentration of the at least one transition metal with the metallic adhesion layer is at an outer sidewall of the metallic adhesion layer and the atomic concentration of the at least one transition metal within the metallic adhesion layer decreases with a lateral distance from an interface between the metallic adhesion layer and the metallic nitride layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.P/Examiner, Art Unit 2816      


                                                                                                                                                                                                  /JAEHWAN OH/Primary Examiner, Art Unit 2816